F I L E D
UNITED STATES DISTRICT COURT Nuv z 8 2031
FOR THE DISTRICT OF COLUMBIA
Cl@fk, H.s. District ana
sHARoN v. GALLoWAY, ; B“'“""P*CY C<>urfs
Plaintiff, 

v. § civil A¢ri@n N@. 11 2115

J. EDWARD MARTIN, et al.,
Defendants.
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis on
a pro se complaint. The Court will grant the application, and will dismiss this action.

Plaintiff brings this action against counsel representing various corporate defendants in a
lawsuit she filed in the Circuit Court for Baltimore County and appealed to the Maryland Court
of Special Appeals. Generally, plaintiff alleges that counsel violated Maryland court rules,
Maryland Rules of Professional Conduct, and provisions of the Maryland law.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. ln addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). Notwithstanding plaintiffs
allegations of violations of her civil rights and federal criminal statutes, plaintiff does not
establish, and the Court does not identify, a basis for jurisdiction The Court will dismiss this
action for lack of subject matterjurisdiction. An Order is issued separately.

DATE; /, y/%q  

Unifed States District Judge